NUMBER 13-10-00671-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
 ____________________________________________________________

 ALEJANDRO SANTOS AND
 MARTHA MONICA SANTOS,                                              APPELLANTS,

                                          v.

 MADELYN HOLZMAN, M. D., INDIVIDUALLY
 AND D/B/A UROLOGIC SPECIALISTS
 ASSOCIATES, P. A.,                                APPELLEE.
 ____________________________________________________________

               On Appeal from the 275th District Court
                     of Hidalgo County, Texas.
 ____________________________________________________________

                         MEMORANDUM OPINION
        Before Chief Justice Valdez and Justices Rodriguez and Perkes
                      Memorandum Opinion Per Curiam

      Appellants, Alejandro Santos and Martha Monica Santos, attempted to perfect an

appeal from a judgment entered by the 275th District Court of Hidalgo County, Texas, in

cause number C-2714-99-E. Judgment in this cause was signed on August 18, 2010. A
motion for new trial was filed on December 3, 2010, and notice of appeal was filed on

December 6, 2010.

       On December 15, 2010, the Clerk of this Court notified appellant of this defect so that

steps could be taken to correct the defect, if it could be done. Appellant was advised that, if

the defect was not corrected within ten days from the date of receipt of this Court’s letter, the

appeal would be dismissed. Appellant has not filed a response to the Court’s notice.

       Texas Rule of Appellate Procedure 26.1 provides that an appeal is perfected when

notice of appeal is filed within thirty days after the judgment is signed, unless a motion for

new trial is timely filed. TEX. R. APP. P. 26.1(a)(1). Where a timely motion for new trial has

been filed, notice of appeal shall be filed within ninety days after the judgment is signed.

TEX. R. APP. P. 26.1(a).

       Appellants’ motion for new trial was due on September 17, 2010. See TEX. R. CIV. P.

329b(a). The motion for new trial was untimely because it was filed on December 3, 2010.

Therefore, appellants’ notice of appeal was due to have been filed on or before September

17, 2010. See TEX. R. APP. P. 26.1(a). Appellants did not file their appeal until December

6, 2010.

       The Court, having examined and fully considered the documents on file, appellants’

failure to timely perfect their appeal, and appellants’ failure to respond to this Court’s notice,

is of the opinion that the appeal should be dismissed for want of jurisdiction. Accordingly, the

appeal is hereby DISMISSED FOR WANT OF JURISDICTION.                      See TEX. R. APP. P.

42.3(a)(c).

                                                          PER CURIAM

Delivered and filed the
10th day of February, 2011.

                                              2